Citation Nr: 0801564	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-27 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to February 
2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  


The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran was last afforded a VA audiometric examination in 
September 2004, and the veteran has requested that he be 
afforded another VA audiometric examination that he contends 
will more accurately reflect his current hearing loss 
disability.  As such, the Board concludes that an additional 
VA audiometric examination is necessary in this case.  See 
38 C.F.R. § 3.327 (2007).  

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examination must be conducted pursuant 
to 38 C.F.R. § 4.85 in order to 
establish the current severity of the 
service-connected bilateral hearing 
loss.  As such, it must be conducted by 
a state-licensed audiologist and 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for further 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



